Opinion by
Lawrence, J.
In accordance with stipulation of counsel that the items marked “A” consist of foundation parts for a gas turbine, the claim at 11% percent under the provision in paragraph 372 (19 U.S.C. § 1001, par. 372), as modified, supra, for metal parts of machines was sustained. The items marked “B,” stipulated to consist of foundation parts for an electric generator, were held dutiable at 15 percent under the provision in paragraph 353 (19 U.S.O. § 1001, par. 353), as modified by the General Agreement on Tariffs and Trade (T.D. 51802), for metal parts of articles suitable for producing electrical energy, as claimed.